Citation Nr: 1433762	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-14 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In his April 2011 substantive appeal, the record requested a Board hearing.  He subsequently withdrew that request.  In June 2011, the RO increased the Veteran's rating for PTSD to 30 percent, effective June 30, 2009.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the matter of service connection for bilateral hearing loss, the Board finds that additional development is warranted.  Specifically, on March 2010 VA examination, the examiner diagnosed mild to moderate sensorineural hearing loss in both ears, but only offered an opinion as to the right ear.  Additionally, after the examiner offered his opinion, the RO was able to verify that the Veteran was engaged in combat and thus, conceded exposure to acoustic trauma in service.  See March 2010 stressor verification.  As this information was not available for the March 2010 examiner's review, the Board finds that another VA medical opinion, which is clearly based on full consideration of the record and is supported by a clearly stated rationale, is needed to resolve the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the matter of an increased rating for PTSD, the Board notes that in May 2014, the Veteran's representative submitted a statement indicating that the Veteran feels unable to be more involved and expressive with his kids and grandchildren, despite the desire to do so; that he suffers from intrusive and recurrent distressing memories and dreams on a nightly basis; that he engages in significant avoidance behaviors; that he has difficulty communicating with his wife and children and displays a restricted range of affect in regard to experiencing positive emotions; that he has difficulty sleeping and experiences increased irritability and angry outbursts; that he has an exaggerated startle response and hypervigilance.  The representative explained that these symptoms cause the Veteran difficulty in establishing and maintaining effective work and social relations and demonstrate impaired abstract thinking and disturbances of motivation and mood.  He was last afforded a VA examination in May 2011.  Consequently, a contemporaneous examination to assess the current severity of this disability is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the claims remaining on appeal.

2.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of the Veteran's currently diagnosed bilateral hearing loss.  The claims files must be made available to the opinion provider for review.  Based on review of the record (and examination only if deemed necessary), an opinion should be provided as to the following:

Is it at least as likely as not (a 50% probability or greater) that the Veteran's bilateral hearing loss is related to his service, to include exposure to acoustic trauma therein.

The examiner is advised that the Veteran was exposed to acoustic trauma in service.

The rationale for the opinion should be thoroughly explained.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The claims folders must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

4.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



